UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to ————— CORD BLOOD AMERICA, INC. (Exact Name of Small Business Registrant as Specified in its Charter) ————— FLORIDA 000-50746 65-1078768 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 LAS VEGAS, NV 89119 (Address of principal executive offices) (Zip Code) (702) 914-7250 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company filer þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act.): Yes ¨No þ Number of shares of Cord Blood America, Inc. common stock, $0.0001 par value, outstanding as of March 31, 2011 6,746,199,634 exclusive of treasury shares.(After a May 9, 2011 reverse split of common shares, on May 10, 2011, there were 68,128,866 common shares and no preferred shares outstanding). CORD BLOOD AMERICA, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1.
